Citation Nr: 0331572	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.  

2.  Entitlement to a rating in excess of 10 percent for 
localized paresthesias as a residual of removal of a tumor of 
the left cheek involving the parotid gland and masseter 
muscle.  

3.  Entitlement to a compensable rating for a surgical scar 
with tissue loss as a residual of removal of a tumor of the 
left cheek involving the parotid gland and masseter muscle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
July 1999.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).

In a May 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims for service 
connection, of the evidence he was responsible for obtaining 
with regard to these claims, and of what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
the veteran has not received the required notice with regard 
to his claims for higher original evaluations.

In 1985 the veteran was diagnosed with Bell's palsy.  He was 
treated for the disorder, and a June 1986 Report of Medical 
Examination notes that the Bell's palsy had spontaneously 
resolved.  Following service, the veteran underwent a QTC 
Medical Services examination in October 1999.  The veteran 
complained of twitching in his left lip and eye.  The 
examiner's diagnosis was Bell's palsy, resolved, and it was 
noted that there was no evidence of any "cranial disorder."  
A QTC Medical Services examination in December 2002 notes the 
veteran's complaints of twitching on and off of the left eye 
with excessive tearing.  The examiner reported that these 
symptoms were not evident on the examination.  However, the 
diagnosis was status post left facial Bell's palsy with 
minimal residual abnormalities.  

It is unclear from the December 2002 report whether the 
examiner had found any residual disability attributable to 
Bell's palsy.  VA regulations provide that where "diagnosis 
is not supported by the findings on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (1996); 
see 38 C.F.R. § 19.9 (1996). Where the Board makes a decision 
based on an examination report which does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993)

Accordingly, further appellate consideration will be deferred 
and the veteran's claims are REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with a VCAA notice letter concerning his 
claims that takes into account the time 
limits of 38 U.S.C.A. § 5103(b) and PVA 
v. Secretary.

2.  Make arrangements for the veteran to 
be afforded a neurological examination to 
identify any residuals of Bell's palsy.  
Send the claims folder to the examiner 
for review.  The examination report 
should reflect that a review of the 
claims folder was made.  

The examiner should distinguish neurologic 
symptoms that are unrelated to Bell's palsy 
from those that are.  The examiner is 
requested to identify those symptoms.  The 
examiner should provide the rationale for all 
opinions or conclusions expressed.  

3.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
continues to be denied the RO should 
issue a supplemental statement of the 
case.  The veteran and his representative 
should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


